                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                     BECKLEY DIVISION


RHINELANDER HERNANDEZ,

                              Petitioner,

v.                                                   CIVIL ACTION NO. 5:17-cv-03000
                                                     (Criminal No. 5:15-cr-00033)

UNITED STATES OF AMERICA,

                              Respondent.



                         MEMORANDUM OPINION AND ORDER


       The Court has reviewed the Petitioner’s Motion Under 28 U.S.C. § 2255 to Vacate, Set

Aside, or Correct Sentence by a Person in Federal Custody (Document 75), brought on the

grounds, inter alia, that his counsel was ineffective, that he was improperly sentenced as a career

offender, and that he should have been permitted to withdraw his guilty plea. The Court has also

reviewed the Petitioner’s Memorandum in Support of Motion to Vacate, Set Aside, or Correct

Sentence Pursuant to 28 U.S.C. § 2255 (Document 76), the Response of the United States to

Movant Rhinelander Hernandez's Motion Under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct

Sentence by a Person in Federal Custody (Document 80), and the Reply of the Movant to the

United States’ Response to the Movant’s Motion Under 28 U.S.C. § 2255 to Vacate, Set Aside, or

Correct Sentence by a Person in Federal Custody (Document 86). For the reasons stated herein,

the Court finds that the Petitioner’s motion should be denied.
               FACTUAL BACKGROUND AND PROCEDURAL HISTORY

       The Petitioner, Rhinelander Hernandez, was indicted on February 24, 2015, on charges of

distribution of cocaine and distribution of heroin. On May 13, 2015, the United States filed an

Information pursuant to 21 U.S.C. § 851, alleging that Mr. Hernandez was subject to enhanced

penalties due to a prior felony drug conviction. On May 28, 2015, Mr. Hernandez’s original

attorney, an Assistant Federal Public Defender, sought to withdraw, and the Magistrate Judge

appointed Stephen O. Callaghan, a member of the CJA panel.

       Mr. Hernandez entered into a plea agreement with the United States, wherein he agreed to

plead guilty to Count Two of the Indictment, or the distribution of heroin. The United States

agreed to dismiss Count One and the § 851 Information. During a plea hearing held on August

18, 2015, Mr. Hernandez indicated that he was satisfied with his counsel and stated the factual

basis of his plea. He explained that he sold one or two stamps of heroin to a “[a] guy named

Tattoo” on December 2, 2014 at a Go-Mart in Beckley, West Virginia, after arranging the

transaction on the internet. (Plea Tr. at 12:4–13:7) (Document 58.) The Court explained the

maximum potential penalties and advised Mr. Hernandez that the United States’ agreement to

dismiss the § 851 Information would have no bearing on whether a career offender enhancement

would apply under the Guidelines. Mr. Hernandez stated that he understood the potential penalties.

He also assured the Court that he understood the terms of the appellate waiver contained in his

plea agreement, including his agreement to waive the right to appeal any sentence that did not

exceed the statutory maximum.

        Mr. Hernandez appeared for his scheduled sentencing hearing on December 2, 2015. At

the beginning of the hearing, Mr. Callaghan informed the Court that Mr. Hernandez had requested


                                                2
a continuance, wanted to withdraw his plea, and requested new counsel. Mr. Callaghan described,

in general terms, his interactions with his client, including discussions prior to both the plea and

the sentencing. Mr. Hernandez indicated that he wished to withdraw his plea and be appointed

new counsel because he believed he could not have been convicted of the charge to which he pled

guilty. The Court found no legitimate legal basis to support a continuance, withdrawal of the guilty

plea, or appointment of new counsel under the applicable legal standard for each issue.

       Mr. Hernandez, by counsel, objected to the use of a state conviction for conspiracy to

commit a felony as a predicate controlled substance offense for purposes of the career offender

provision of the Guidelines. The Court overruled the objection, finding the state statute divisible

and concluding that it was appropriate to consider the felony the defendant was convicted of

conspiring to commit—here, delivery of a Schedule II narcotic controlled substance. Because of

his career offender status, Mr. Hernandez’s Guideline sentencing range was 151-188 months. The

Court varied downward to impose a sentence of 120 months.

       Mr. Hernandez filed a direct appeal. The Fourth Circuit appointed attorney John Hampton

Tinney, Jr., to represent him on appeal. Mr. Tinney filed an Anders brief, suggesting that

application of the career offender provision may have been in error. Mr. Hernandez filed a pro-se

brief, similarly arguing that he should not have been sentenced as a career offender and that his

attorney was ineffective. On August 12, 2016, the Fourth Circuit dismissed Mr. Hernandez’s

appeal in an unpublished opinion, concluding that the appellate waiver in Mr. Hernandez’s plea

agreement precluded consideration of the career offender enhancement. The Fourth Circuit further

found that no ineffective assistance of counsel was apparent from the record, and that issue could

be more fully explored in a § 2255 petition.


                                                 3
       Mr. Hernandez brought his motion pursuant to 28 U.S.C. § 2255 on May 22, 2017. The

Magistrate Judge directed the United States to file an answer, and the United States’ answer to the

motion was filed on October 24, 2017. The motion is fully briefed and ripe for ruling.


                                   STANDARD OF REVIEW

       Motions pursuant to 28 U.S.C. § 2255 permit federal prisoners to challenge their

convictions or sentences, usually within one year after the judgment becomes final. “A prisoner

in custody under sentence of a court established by Act of Congress claiming the right to be

released upon the ground that the sentence was imposed in violation of the Constitution or laws of

the United States, or that the court was without jurisdiction to impose such sentence, or that the

sentence was in excess of the maximum authorized by law, or is otherwise subject to collateral

attack, may move the court which imposed the sentence to vacate, set aside or correct the

sentence.” 28 U.S.C. § 2255(a). The petitioner bears the burden of proving, by a preponderance

of evidence, that he is entitled to relief under §2255. Miller v. United States, 261 F.2d 546, 547

(4th Cir. 1958). However, “a criminal defendant may waive his right to attack his conviction and

sentence collaterally, so long as the waiver is knowing and voluntary.” United States v. Lemaster,

403 F.3d 216, 220 (4th Cir. 2005). Where the motion, files, and records in the case “conclusively

show that the prisoner is entitled to no relief,” no hearing is required. 28 U.S.C. § 2255(b).


                                          DISCUSSION

       Mr. Hernandez asserts that he is innocent of selling heroin to the confidential informant as

alleged in the count of conviction. He states that he informed Mr. Callaghan of his innocence and

sought to review a video of the transaction produced in discovery with Mr. Callaghan, but Mr.

Callaghan insisted that the video clearly showed a drug transaction and advised him to plead guilty.
                                                 4
He states that he pled guilty only because his attorney was unwilling to assist him in proving his

innocence. Mr. Hernandez contends that his appellate attorney failed to review the discovery

materials that showed that he had not distributed the heroin. Mr. Hernandez further asserts that

his sentence as a career offender was the result of his counsel’s ineffective representation. Finally,

he argues that he had the right to withdraw his guilty plea because the Court deferred acceptance

of his plea agreement pending review of the presentence investigation report.

       In response, the United States points to the plea colloquy, wherein Mr. Hernandez set forth

a factual basis for his plea, as well as assuring the Court that he was competent to plead guilty and

was doing so knowingly and intelligently. The United States contends that the appellate waiver

bars further argument or consideration related to Mr. Hernandez’s career offender designation or

the denial of his motion to withdraw his guilty plea. After summarizing the record, particularly

Mr. Hernandez’s responses to questions during both the plea and the sentencing hearings, the

United States contends that there is no evidence to support the ineffective assistance of counsel

claim. Finally, the United States notes Mr. Callaghan’s success in negotiating for the United States

to dismiss the 21 U.S.C. §851 Information, which would have increased both the statutory

maximum and the Guidelines range, and his success in obtaining a downward departure.

       As an initial matter, the Court finds the Petitioner’s argument that he was entitled to

withdraw his plea for any reason to be unavailing. While the Court deferred acceptance of the

plea agreement until the sentencing hearing in order to review the presentence investigation report,

the Court accepted the plea of guilty and adjudged Mr. Hernandez guilty at the time of the plea

hearing. Thus, Rule 11 permits withdrawal of the plea only if “the defendant can show a fair and

just reason for requesting the withdrawal.” Fed. R. Crim. P. 11(d)(2)(B). The Court found that


                                                  5
Mr. Hernandez had not set forth legitimate grounds for withdrawal of his plea and denied the

motion. Given the appellate waiver contained in the plea agreement signed by Mr. Hernandez,

whether the Court erred in denying the motion is not cognizable unless the plea itself was

involuntary or the denial resulted from ineffective assistance of counsel. Mr. Hernandez has not

shown evidence of either circumstance.

       Mr. Hernandez waived the right to challenge his sentence or conviction on collateral attack,

with the exception of claims of ineffective assistance of counsel, and so the Court will focus on

the ineffective assistance allegations. The Court finds that the record is sufficiently clear to permit

a ruling without further discovery or a hearing.

       Criminal defendants are entitled to “reasonably effective assistance” of counsel, evaluated

based on “an objective standard of reasonableness.” Strickland v. Washington, 466 U.S. 668, 687–

88 (1984). “To prove a claim of ineffective assistance of counsel, a defendant must show (1) ‘that

counsel’s performance was deficient,’ and (2) ‘that the deficient performance prejudiced the

defense.’” United States v. Woodard, 640 F. App’x 259, 261 (4th Cir. 2016) (unpublished) (citing

and quoting Strickland, 466 U.S. at 687). In guilty plea cases, “where the alleged error of counsel

is a failure to investigate or discover potentially exculpatory evidence, the determination whether

the error ‘prejudiced’ the defendant by causing him to plead guilty rather than go to trial will

depend on the likelihood that discovery of the evidence would have led counsel to change his

recommendation as to the plea.” Hill v. Lockhart, 474 U.S. 52, 59 (1985). To evaluate whether

the alleged error(s) of counsel caused the defendant to plead guilty, the court must consider

“whether the evidence likely would have changed the outcome of a trial.” Id.




                                                   6
       In general, defendants are bound by the statements made under oath during a Rule 11 plea

hearing. United States v. Lemaster, 403 F.3d 216, 220–22 (4th Cir. 2005). “[I]n the absence of

extraordinary circumstances, allegations in a § 2255 motion that directly contradict the petitioner’s

sworn statements made during a properly conducted Rule 11 colloquy are always ‘palpably

incredible’ and ‘patently frivolous or false,’” such that no hearing is necessary to resolve the

motion. Id. (internal citations and quotations removed) (citing Crawford v. United States, 519

F.2d 347, 350 (4th Cir.1975)).

       Mr. Hernandez asserts that he reviewed footage of the controlled buy of heroin with the

Assistant Federal Public Defender originally appointed to represent him and believes the footage

includes a statement by the confidential informant that he purchased the heroin from someone

other than Mr. Hernandez. Mr. Hernandez and Mr. Callaghan communicated regarding the

evidence, and Mr. Callaghan assured him that he fully reviewed the footage. The record is clear

that Mr. Callaghan spent more than adequate time on this case, including time spent

communicating with his client. The record from the plea hearing is also clear. Mr. Hernandez

expressed satisfaction with his counsel and gave responses supporting the conclusion that he was

competent and capable of entering an informed plea, that he understood his rights and the charges

against him, and that his plea was knowing and voluntary.

       Mr. Hernandez also put forth a factual basis for his guilty plea. He signed a Stipulation of

Facts stating that, on or about December 2, 2014, he “distributed a quantity of heroin . . . to a CI

working with law enforcement officers.” (Plea Agreement, Document 39.) During the plea

hearing, after the Court described the elements of the offense, he stated that he “sold the heroin”

on “December 2, 2014” to “[a] guy named Tattoo, goes by Tattoo.” (Plea Tr. at 12:4–12:9.) He


                                                 7
indicated that the transaction was arranged on the internet and took place at a Go-Mart in Beckley.

He stated that he sold one or two stamps of heroin in return for “$40 or $50.” (Id. at 13:1.) The

United States described its evidence that “the defendant sold a quantity of heroin to a CI who was

working with law enforcement officers,” including stating that it would introduce the case agent,

the confidential informant, and the chemist who found that the substance was heroin, as well as

the audio and video recording of the buy. (Id. at 13:17–13:25.) Mr. Hernandez agreed that the

United States’ description of the evidence was accurate, without challenging the suggestion that

the video footage and the confidential informant’s testimony would support a conviction.

       Because “in the absence of extraordinary circumstance, the truth of sworn statements made

during a Rule 11 colloquy is conclusively established, and a district court should, without holding

an evidentiary hearing, dismiss any §2255 motion that necessarily relies on allegations that

contradict the sworn statements,” the Court finds that the motion regarding ineffective assistance

of counsel and actual innocence should be denied. Mr. Hernandez’s motion rests on a version of

the facts and evidence of the offense that squarely contradicts the detailed admissions made during

his Rule 11 plea hearing. He offers no explanation for his failure to inform the Court that he did

not distribute the heroin or that he believed the footage of the controlled buy was exculpatory—

footage which he asserts he reviewed with his previous counsel and discussed with Mr. Callaghan

prior to entering a plea. In short, there is no evidence that Mr. Callaghan failed to perform an

adequate investigation into the evidence against Mr. Hernandez and Mr. Hernandez offered sworn

admissions to the facts of the offense. Mr. Hernandez has not met the first prong of Strickland,

given the lack of evidence that Mr. Callaghan’s performance was deficient. Likewise, Mr.

Hernandez’s appellate counsel’s alleged failure to review the underlying evidence of the offense


                                                8
cannot be considered either deficient or prejudicial in light of the content of the plea agreement,

plea hearing, and appellate waivers.

       Consideration of the Petitioner’s career offender status is precluded by the waivers

contained in his plea agreement, except to the extent the Petitioner asserts that his attorney was

ineffective at sentencing. Mr. Callaghan thoroughly argued the position that Mr. Hernandez’s

West Virginia conviction for conspiracy to commit a felony did not constitute a valid predicate

offense for career offender purposes. The Court’s adverse ruling does not render Mr. Callaghan’s

representation ineffective, and the collateral attack as to any error in that ruling was waived in the

plea agreement. Therefore, Mr. Hernandez’s challenge to his sentence must be denied.


                                          CONCLUSION

       Wherefore, after thorough review and careful consideration, the Court ORDERS that the

Petitioner’s Motion Under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence by a Person

in Federal Custody (Document 75) be DENIED and that this matter be DISMISSED from the

Court’s docket.

       The Court has additionally considered whether to grant a certificate of appealability. See

28 U.S.C. § 2253(c). A certificate will not be granted unless there is “a substantial showing of the

denial of a constitutional right.” Id. § 2253(c)(2). The standard is satisfied only upon a showing

that reasonable jurists would find that any assessment of the constitutional claims by this Court is

debatable or wrong and that any dispositive procedural ruling is likewise debatable. Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,

252 F.3d 676, 683-84 (4th Cir. 2001). The Court concludes that the governing standard is not

satisfied in this instance. Accordingly, the Court DENIES a certificate of appealability.

                                                  9
       The Court DIRECTS the Clerk to send a certified copy of this Order to counsel of record

and to any unrepresented party.

                                           ENTER:     February 6, 2019




                                             10
